Citation Nr: 1644811	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  09-34 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral knee disorders.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a disability manifested by dizzy spells.

4.  Entitlement to service connection for a left wrist disorder.

5.  Entitlement to service connection for bilateral thumb weakness, to include as due to service-connected right arm and right wrist disabilities.

6.  Entitlement to service connection for right hand weakness, to include as due to service-connected right arm and right wrist disabilities.

7.  Entitlement to service connection for bilateral hip disorders.

8.  Entitlement to an evaluation in excess of 10 percent for a right ulnar fracture.

9.  Entitlement to an evaluation in excess of 10 percent for a right radius fracture.

10.  Entitlement to an initial compensable rating for residuals of a right wrist sprain, prior to August 28, 2013.

11.  Entitlement to a rating in excess of 10 percent for residuals of a right wrist sprain, beginning August 28, 2013.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to September 1985.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in Decatur, Georgia (RO).  Jurisdiction was subsequently transferred to the RO in Roanoke, Virginia.

In November 2013, the RO granted an increased 10 percent rating for the service-connected right wrist sprain, effective August 28, 2013.  In March 2014, the Veteran requested that the 10 percent rating be retroactive to April 26, 2010, the date he filed his claim.  In response to this statement, the RO issued a June 2016 statement of the case addressing entitlement to an effective date prior to August 28, 2013, for the increased 10 percent evaluation for right wrist sprain.  However, the issuance of the statement of the case was unnecessary as the Veteran previously appealed the original assignment of the noncompensable evaluation following the award of service connection for right wrist sprain.  As such, the severity of the disability at issue is to be considered during the entire period from the initial assignment of a disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Further, in a claim for an increased disability rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the claim has been recharacterized as it appears on the title page of the instant decision. 

The issues of entitlement to service connection for low back, bilateral hip, left wrist, right hand, bilateral thumb, and bilateral knee disorders, as well as the claims of entitlement to increased evaluations for right ulnar fracture, right radius fracture, and right wrist sprain, are are addressed in the Remand portion of the decision below.


FINDING OF FACT

The Veteran's currently diagnosed dizzy spells are related to her service-connected major depressive disorder. 


CONCLUSION OF LAW

The criteria for service connection for dizzy spells, as secondary to service-connected major depressive disorder, are met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131, 38 C.F.R. § 3.303.  In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995).

During the pendency of the appeal, service-connection was awarded for major depressive disorder.  VA outpatient treatment records dated in 2009 and 2011 contain complaints of dizzy spells.  The Veteran was afforded a VA examination in December 2013.  The examiner noted the Veteran had a claim pending for mental health disability and opined that if service-connection was awarded, dizzy spells would be secondary to her mental health condition.  Notably, the examiner stated the dizzy spells were secondary to the medications taken to treat her mental health disability, as well as the mental health disability itself.  There are no contrary opinions of record.  As noted above, major depressive disorder has been diagnosed and determined to be related to her active military service.  

After review of the record, and affording the Veteran all reasonable doubt, the medical evidence, to include the aforementioned opinion, shows that it is in at least equipoise that the current dizzy spells are related to the Veteran's service-connected major depressive disorder.  Accordingly, service connection for dizzy spells is warranted.


ORDER

Service connection for dizzy spells, as secondary to service-connected major depressive disorder, is granted.
REMAND

In addition to other development delineated below, the evidence of record is currently incomplete with regard to all the remaining claims.  In an August 2016 statement, the Veteran informed VA that an operation was performed on her forearm in August 2014 at the VA Medical Center (VAMC) in West Palm Beach, Florida.  She further indicated that she received medical care from that same location and also from the VAMC in Reno, Nevada, since that time.  Other than a few sporadic treatment and/or imaging studies, there are no VA records beyond June 2013, to include VA outpatient and/or surgical reports.  Such, must be obtained upon remand. 38 C.F.R. § 3.159(c).

The Board finds the December 2013 VA back examination inadequate for the purpose of determining service connection.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion that the Veteran's back condition was "less likely than not" related to her active service was not supported by adequate rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported with an analysis); Nieves-Rodriguez, 22 Vet. App. 295, 301(2008) (noting that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion").  Notably, the VA examiner failed to explain why the Veteran's current back disorder was not related to service and instead offered a legal conclusion, i.e. "...this claim fails for lack of nexus connecting her service-connected back pains with her current back problems."  Accordingly, a remand is warranted in order to obtain a supplemental opinion with respect to whether any current back disorder was directly caused by an in-service injury or event.

The Board additionally finds the August 2013 VA hip examination inadequate for purpose of determining service connection.  Id.  Notably, the examiner found that a bilateral hip disability was not related to the Veteran's military service as there was no evidence of any current hip pathology.  As the examiner found no current hip pathology, the examiner did not address whether a bilateral hip disability was aggravated by a service-connected disability.  However, a magnetic resonance imaging (MRI) of the right hip dated shortly after the examination in December 2013 revealed degenerative fraying of the right ligamentum teres and mild to moderate joint changes involving the pubic symphysis.  Accordingly, a remand is warranted in order to obtain a supplemental opinion with respect to whether any currently bilateral hip disability was directly caused by an in-service injury or event or proximately due to, the result of, or aggravated by a service-connected disability.

A supplemental statement of the case must be issued if, pursuant to a remand by the Board, it develops the evidence or cures a procedural defect.  38 C.F.R. § 19.31 (2015).  In July 2013, the Board remanded the claims for increased rating for right radius fracture, right ulna fracture, and right wrist sprain for further development and adjudication.  Pursuant to Board remand, the Veteran was afforded a VA examination in August 2013.  In addition, a March 2014 surgical consult and October 2013 computerized tomography were obtained.  However, a supplemental statement of the case was not issued after the evidence was developed and this procedural defect must be cured.  Id.  

Finally, as noted in the introduction, the RO unnecessarily issued a June 2016 statement of the case addressing entitlement to an effective date prior to August 28, 2013, for the increased 10 percent evaluation for right wrist sprain.  The Veteran had already appealed the original assignment of the noncompensable evaluation following the award of service connection for right wrist sprain and his claim remained in controversy as less than the maximum benefit available was awarded.  Fenderson, 12 Vet. App. at 125-126; see also AB, 6 Vet. App at 37.  However, in the substantive appeal, the Veteran requested a videoconference hearing before the Board to be held at her local RO.  The Veteran previously had a hearing before the Board in March 2013, that included testimony on the right wrist sprain.  On remand, the RO should clarify whether the Veteran would like an additional hearing before the Board as the effective date issue is part and parcel of the staged rating currently on appeal and testimony has already been received regarding this issue. 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must obtain VA treatment records from the West Palm Beach, Florida, and Reno, Nevada, VAMCs dated from June 2013 to the present, to include an August 2014 surgical report for the right forearm performed at the VAMC in West Palm Beach.  

All attempts to secure this evidence must be documented in the claims file by the RO and VA facilities must provide a negative response if no records are available.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and her representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

2. The RO must obtain a supplemental medical opinion from the VA examiner who issued the December 2013 VA back opinion.  If the December 2013 VA examiner is not available, the requested supplemental opinion must be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. 

Following a review of the records, the VA examiner must render a supplemental opinion addressing whether the Veteran's currently or previously diagnosed back disorder is causally related to the in-service complaints of back pain and/or the incident when she fell in a ditch, the treatment for back pain and degenerative disc disease of the lumbar spine since her discharge from service, and her testimony regarding continuous back pain since service. 

A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must obtain a supplemental medical opinion from the VA examiner who issued the August 2013 VA hip opinion.  If the August 2013 VA examiner is not available, the requested supplemental opinion must be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

The examiner must render an opinion as to whether any currently or previously diagnosed bilateral hip disorder is related to her military service, to include due to any treatment or incident therein.  The examiner must consider and address in-service treatment for pain in the buttock and thigh muscles diagnosed as muscle strain, the complaints/treatment of pain since service, and the December 2013 MRI of the right hip showing degenerative fraying of the right ligamentum teres and mild to moderate joint changes involving the pubic symphysis.  The examiner must also render an opinion if any bilateral hips disorder found is due to or aggravated by any service-connected disorder.  

A complete rationale for all opinions must be provided. If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

4.  The VA examination reports obtained must be reviewed by the RO to ensure that they are in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures.

5.  The RO must then readjudicate the remaining claims.  With regard to the Veteran's claims of entitlement to increased evaluations right ulnar fracture, right medial fracture, and right wrist sprain, the RO must readjudicate these matters in light of all the evidence of record since the April 2010 supplemental statement of the case and December 2011 statement of the case were issued.  If any of these claims remain denied, the Veteran and her representative must be provided a supplemental statement of the case.  

6.  The RO must contact the Veteran and her representative and inquire as to whether she desires another hearing before the Board, in addition to the March 2013 Board hearing previously held on the matter of entitlement to an initial compensable rating prior to August 28, 2013, and in excess of 10 percent thereafter, for residuals of a right wrist sprain.  If requested, the RO must then notify the Veteran and her representative of the date and time of the hearing, and must associate a copy of such notice with the electronic claims file.  38 C.F.R. § 20.704(b) (2015).  After the hearing, if one is conducted, the matter must be returned to the Board in accordance with current appellate procedures.  
No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


